                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                             Plaintiff,           )
                                                  )
                        v.                        )     No. 4:20-cr-00006-TWP-VTW
                                                  )
NICOLAS DAKOTA TELLES,                            ) -01
                                                  )
                             Defendant.           )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On March 27, 2020, the Magistrate Judge submitted his Report and Recommendation

regarding the United States Probation Office’s Petition for Warrant or Summons for Offender

Under Supervision (Dkt. 10). The parties waived the fourteen-day period to object to the Report

and Recommendation.         The Court, having considered the Magistrate Judge’s Report and

Recommendation, hereby adopts the Magistrate Judge’s Report and Recommendation.

       IT IS SO ORDERED.

       Date:    3/30/2020




Distribution:

Pamela S. Domash
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
pamela.domash@usdoj.gov

Armand I. Judah
LYNCH, COX, GILMAN & GOODMAN, P.S.C.
ajudah@lynchcox.com
